                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ROBERT RIGGINS,

         Petitioner,                                 Case No. 18-10715
                                                     Honorable Laurie J. Michelson
 v.

 MICHIGAN DEPARTMENT OF
 CORRECTIONS,

         Respondent.


                           ORDER DISMISSING CASE AS MOOT


        On March 1, 2018, Robert Riggins filed a petition for writ of habeas corpus. (R. 1.) But,

having reviewed publicly-available Michigan Department of Corrections information, the Court

discovered that Riggins was released from prison on June 23, 2018 without any parole period. See

MDOC Offender Tracking Information System,

http://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=163694 (last accessed on Sept.

14, 2018). So on September 17, 2018, the Court entered an order for Riggins to show cause why

the case should not be dismissed as moot. (R. 7.) Riggins had until October 4, 2018 to respond.

(Id.) The order further advised that failure to comply with this order may result in dismissal of this

case. (Id.)

        It is now October 10, 2018 and Riggins has failed to respond or otherwise satisfy the show

cause order. Accordingly, the Court will DISMISS Riggins’ petition.

        IT IS SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE
Date: October 11, 2018
       I hereby certify that a copy of the foregoing document was served upon Petitioner on this
date, October 11, 2018, by first-class U.S. mail.


                                            s/William Barkholz
                                            Case Manager




                                               2
